Citation Nr: 9935436	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1962 to May 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the rating decision on appeal, the RO denied reopening the 
claim for service connection for seizure disorder.  In 
October 1997, the Board denied reopening the claim for 
service connection for seizure disorder and determined that 
the appellant's claim for a determination of whether the 
appellant's naval disability compensation was countable 
income for VA purposes was legally insufficient.  The 
appellant appealed the Board's decision to The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter "the 
Court").

The Court issued an order on February 1, 1999, which vacated 
and remanded the issue of whether there was new and material 
evidence to reopen the claim for service connection for 
seizure disorder and affirmed the Board's decision as to the 
claim for whether the appellant's naval disability 
compensation was countable income for VA purposes.  [citation redacted].  The 
Court noted that in the Board's decision, it denied the 
appellant's petition to reopen the claim for service 
connection for schizophrenia by using the test that the Court 
had created in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
for claimants seeking to reopen previously denied claims.  
The Court then pointed out that such test had been 
invalidated by The Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and that the 
Board must readjudicate the appellant's petition to reopen 
under 38 C.F.R. § 3.156(a) (1999).  Thus, the case has been 
returned to the Board for further appellate review.

The Board must note that in its October 1997 decision, it 
stated in the Introduction that it was aware that at the June 
1996 hearing before this Board Member, the appellant's 
representative had requested that an issue of clear and 
unmistakable error in the denial of service connection for a 
seizure disorder be considered.  The Board noted that service 
connection for a seizure disorder had been denied by the RO 
in December 1966 and that petitions to reopen the claim had 
been denied by the RO in February 1979, October 1979, and 
February 1982.  The Board further noted that the appellant 
had appealed the February 1982 decision and that in a 
November 1983 decision, the Board had denied reopening the 
appellant's claim for service connection for a seizure 
disorder.  The Board stated that in the November 1983 
decision, the Board had denied service connection for a 
seizure disorder after a review of all the evidence of record 
and that because of the Board had considered all the evidence 
in its November 1983 decision, the claim for clear and 
unmistakable error as to the RO's denial of service 
connection for seizure disorder had no legal merit.  Smith 
(William A.) v. Brown, 35 F.3d 1516 (Fed.Cir. 1994) (Board 
decisions not subject to collateral attack under 38 C.F.R. 
§ 3.105(a)), no claim of clear and unmistakable error, under 
section 3.105(a), may exist as a matter of law.  See also 
Duran v. Brown, 7 Vet. App. 216, 224 (1994) (clear and 
unmistakable error can be alleged only as to a "prior, 
unappealed [RO rating] decision.").  The Board concluded 
that the original rating decision, dated December 1966, and 
the subsequent rating decisions issued prior to the November 
1983 Board decision had been subsumed by the Board's November 
1983 decision, and, thus, those rating decisions could not be 
reviewed for clear and unmistakable error, and that any such 
claim could not exist as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In January 1998, the appellant's representative filed a 
motion for reconsideration of the October 1997 Board 
decision.  In a February 1998 letter, the Acting Chairman of 
the Board (Acting Chairman) denied the motion.  In the 
letter, the Acting Chairman noted that Public Law No. 105-111 
had been enacted which would create a new statute in the 
United States Code which would allow a claim for clear and 
unmistakable error to be filed as to a Board decision.  The 
Acting Chairman stated that under VAOPGCPREC 1-98, the Board 
would construe the appellant's motion for reconsideration as 
a request for revision of a prior Board decision on the 
grounds of clear and unmistakable error and that such would 
be considered once the promulgating regulations had been 
finalized.

In the February 1999 Order, the Court stated the following:

Regarding that portion of the appellant's 
claim that alleges clear and unmistakable 
error (CUE) in a VA regional office 
decision that denied service connection 
for his seizure disorder, on February 13, 
1998, the Board retained jurisdiction 
over that matter pending the promulgation 
of new VA regulations to implement the 
Revision of Veterans Benefits Decisions 
based on [CUE] Act, Pub. L. No. 105-111, 
111 Stat. 2271 (1997), which provided for 
revision of prior Board decisions on CUE 
grounds.  Such regulations have been 
subsequently been published.  See 64 Fed. 
Reg. 2134-41 (Jan. 13, 1999).  Hence, the 
Court expects that the appellant's CUE 
claim will now be adjudicated in a timely 
fashion.

In an April 1999 letter, the appellant and his representative 
were informed that in January 1999, the VA had published the 
final clear and unmistakable error regulations in the Federal 
Register.  Along with the letter, the Board enclosed a copy 
of the regulations.  The Board stated that "despite what we 
said in our February 13, 1998, letter, we will not consider 
your motion for reconsideration to be a CUE motion unless you 
or your representative inform us in writing within 60 days of 
the date of this letter, that you want us to do that."  
(Emphasis in original.)  No response was received by the 
appellant or his representative.  Therefore, the Board will 
not consider any claim for clear and unmistakable error as to 
a Board decision.

In an August 25, 1999, letter, the appellant asserted that 
there is clear and unmistakable error in the April 1985 RO 
decision and subsequent decisions in failing to address 
entitlement to special monthly compensation.  If the 
appellant wishes to pursue this claim, he should file a claim 
with the RO.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied service connection 
for a seizure disorder in November 1983.

2.  A petition to reopen the claim for service connection for 
seizure disorder was denied by the RO in January 1990.  The 
appellant did not appeal the decision.

3.  Evidence submitted by the appellant since the January 
1990 rating decision, which denied reopening the claim for 
service connection for seizure disorder, is cumulative and 
redundant.


CONCLUSIONS OF LAW

1.  The November 1983 Board decision denying service 
connection for seizure disorder is final.  38 U.S.C.A. § 7104 
(West 1991).

2.  The January 1990 rating decision, which denied reopening 
the claim for service connection for seizure disorder was 
denied by the RO in January 1990, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (1999).

3.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
seizure disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant filed a claim for service connection for a 
seizure disorder in June 1966.  The appellant underwent a 
medical examination in September 1966.  The VA physician 
diagnosed history of epileptic seizure, "no evidence at 
present."  In December 1966, the RO denied the claim, 
stating that a seizure disorder had not been found to exist 
on the last VA medical examination.  The veteran did not 
appeal the decision, and it became final.  

The appellant then sought to reopen the claim for service 
connection for seizure disorder.  The RO denied the claim in 
February 1974, determining that the appellant's seizure 
disorder had existed prior to service and had not been 
aggravated in service.  The RO based this determination on a 
service Medical Board Report, dated October 1965.  The 
examiner stated that the appellant was suffering from a 
"major motor seizure" and stated specifically that "[a] 
review of the past history revealed that [the appellant] 
sustained a series of five to six 'seizures' as a child at 
approximately age six to seven, all of which were associated 
with fever."  It was noted in the report that on the basis 
of the neurological evaluation, a diagnosis of a true seizure 
disorder could not be made.  The appellant did not appeal the 
February 1974 decision, and it became final.  Subsequently, 
he sought to reopen this claim on numerous occasions.  The RO 
denied reopening the claim for service connection for seizure 
disorder in February 1979, October 1979, and February 1982.  

The appellant appealed the February 1982 denial, and the 
Board, in November 1983, determined that the appellant had 
not incurred a seizure disorder in service or within the 
presumption period following service.  The Board also denied 
reopening the claim.  A summary of the evidence at the time 
of the Board's denial consisted of the following:

1.  Service medical records.  The service 
medical records reveal that, at entrance, 
in the report of medical history, the 
appellant checked "no" as to whether he 
had ever had or had now "epilepsy or 
fits."  The appellant had two seizures 
in service and was given limited duty for 
six months.  He was diagnosed with 
convulsions, generalized, due to unknown 
etiology.  A neurological evaluation was 
conducted, which could not substantiate a 
"true seizure disorder;" a service 
medical board, in November 1965, 
continued the diagnosis of convulsions, 
generalized.  In February 1966, the same 
service medical board found that there 
was insufficient clinical evidence to 
support a diagnosis of convulsive 
disorder, and the diagnosis was changed 
to paroxysmal disorders, mixed.  In 
December 1965, the appellant was found 
unfit to perform the duties of his rank 
"by reason of [c]onvulsions, 
[g]eneralized" and two other medical 
diagnoses;

2.  numerous statements from the 
appellant and testimony from a deposition 
before VA and December 1980 and December 
1982 RO hearings, where he asserted that 
he had never had any seizures prior to 
service and that the service medical 
records which stated as such, were false 
information;

3.  numerous statements from the 
appellant's wife (including testimony at 
a deposition before VA and an interview 
with a social worker in connection with 
an investigation by VA), the appellant's 
brother, sister, friends, and relatives, 
each asserting that the appellant had 
never suffered from seizures prior to 
service.  The appellant's brother further 
asserted that seizures did not run in the 
family;

4.  numerous private medical records, 
each showing a current diagnosis of a 
seizure disorder;

5.  a November 1980 article from Better 
Homes and Gardens on febrile seizures;

6.  VA outpatient treatment reports, VA 
hospitalization reports, and other VA 
medical records, dated between December 
1972 to November 1981, showing that the 
appellant was continuing to have 
occasional seizures.

The Board concluded:

In taking the evidence in its entirety, 
the Board is not persuaded that there was 
a sufficient combination of clinical 
manifestations during the veteran's 
period of service to establish the onset 
of a continuing disability.  We further 
find that such manifestation of symptoms 
sufficient to identify a disease entity 
was not forthcoming during the 
presumptive period, one year after 
separation from service.  Therefore, it 
is the finding of the Board that service 
connection is not assignable for the 
veteran's claimed seizure disorder and 
that the evidence submitted since the 
prior rating board decision to this 
effect is not sufficient to establish a 
new factual basis warranting a grant of 
service connection.

In essence, the Board found that the appellant had not 
brought forth evidence of incurrence of a seizure disorder in 
service, manifestations of a seizure disorder to a 
compensable degree within one year following discharge from 
service, or a nexus between the diagnosis of a seizure 
disorder and service.  That decision is final.  

The appellant sought reopening of his claim, following the 
Board denial, which was denied by the RO in April 1985 and 
January 1990 decisions, both of which he did not appeal.  
Thus, those decisions are final.  At the time of the January 
1990 decision, a summary of the evidence before the RO, which 
was received following the November 1983 Board decision, was 
as follows:

1.  Private medical records, dated May 
1978 and March 1989, and a medical record 
from the Department of the Army, dated 
November 1983;

2.  a March 1985 VA medical examination 
showing a diagnosis of epilepsy, 
generalized type, and showing that an 
electroencephalogram, conducted at that 
time, was "normal;"

3.  statements from the appellant, where 
he asserted that he had never had 
seizures prior to service;

4.  copies of letters written by the 
brother and sister, which had already 
been considered;

5.  copies of service medical records 
which had already been considered.

In the January 1990 letter, the RO stated that the appellant 
had not submitted new and material evidence to establish 
service connection for seizure disorder.  As stated above, 
the appellant did not appeal that decision, and it is final.  
A claim may be reopened by submitting new and material 
evidence.


Analysis

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the January 1990 rating decision.

In following the Federal Circuit's decision in Hodge, the 
Court has held that when determining whether the evidence is 
new and material, VA must conduct a three-step test.  Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (citing 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); see 
Hodge, supra.  First, VA must determine whether the appellant 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991).  Id.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if the claim 
is well grounded, VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for a seizure disorder since 
the January 1990 RO denial consisted of the following:

1.  Statements from the appellant, 
asserting that he had never suffered from 
a seizure prior to service.  In the most 
recent statement, the appellant alleged 
that the subsequent medical board 
findings that the appellant did not have 
a true seizure disorder were wrong.  He 
stated that he believed that all his 
problems were because of toxoplasmosis.  
;

2.  statements from the appellant's wife, 
where she asserted that the RO's 
determination that the seizure disorder 
preexisted service was incorrect;

3.  service medical records, some of 
which are duplicative of prior ones 
received and some which have not been of 
record previously.  Of those which have 
not been of record are: a June 1962 
record which shows that the appellant had 
slipped and fallen in the shower and was 
diagnosed with hematoma, traumatic; a 
July 1965 record which shows a statement 
that the appellant received the history 
of his childhood seizures from his 
mother, as he was unable to remember 
them; a record where the date is 
illegible, which shows that the appellant 
was put on the Temporary Disability 
Retirement List because of three 
disabilities listed by numbers only; and 
a record summarizing, chronologically, 
the appellant's medical disabilities in 
service between October 1965 to December 
1965;

4.  an article on seizures;

5.  a copy of a textbook definition of 
"toxoplasmosis;"

6.  copies of the December 1966 rating 
decision and September 1979 notification 
letter;

The appellant and his spouse testified at a Board hearing 
held at the RO in June 1996.  The appellant testified that 
his first seizure was in service.  His service representative 
asked the appellant why he did not appeal the denial in 
December 1966.  The appellant's response was that he was sure 
that the RO had granted him service connection for a seizure 
disorder since that was one of the disabilities with which he 
was discharged from service.  He further responded that he 
did not learn that it was not service connected until later, 
at which time, he wanted to "get [his] records straight."  
The appellant's wife testified as to witnessing the 
appellant's seizures beginning in March 1966 and continuing 
to observe them in the present.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The copies of the service medical records and other records 
are duplicates of that which had been of record at the time 
of the November 1983 Board decision and January 1990 rating 
decision, and such would not constitute new and material 
evidence.  38 C.F.R. § 3.156(a).  Additionally, the Board 
finds that items 1 and 2, statements from the appellant and 
his wife, and their testimony at the June 1996 hearing held 
by this Board Member, are not new and material and are simply 
cumulative of evidence which was previously of record.  The 
appellant and his wife assert that the appellant never had 
seizures until the service, and that the service record, 
which states that the history revealed that the appellant 
suffered from seizures when he was a child, is a lie.  
Further their testimony of how many seizures the appellant 
suffers from each year and the description of what happens 
during the seizures is also cumulative of previously 
submitted documents and testimony.  Their assertions provide 
no basis for reopening the claim, as they had previously 
asserted such facts at the times of the November 1983 Board 
decision and January 1990 rating decision.  As to item 6, 
those letters cannot be construed as new and material 
evidence.

The appellant's allegations that he developed a seizure 
disorder in service are cumulative of his prior claim and his 
prior petitions to reopen the claim.  Regardless of such, the 
appellant is not competent to state that his seizure disorder 
is related to service or to toxoplasmosis, for which he was 
diagnosis in service.  See Moray v. Brown, 5 Vet. App. 211 
(1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108").  Thus, his statements 
cannot serve as a basis to reopen his claim for service 
connection for seizure disorder.

As to item 3, the service medical records, which had not been 
of record previously, do not establish that the appellant 
incurred a true seizure disorder in service.  The final 
determination made by a medical board in service was that a 
true seizure disorder had not been found.  The appellant has 
not brought forth evidence to establish otherwise.  As to 
items 4 and 5, general information on toxoplasmosis does not 
provide new and material evidence to reopen the appellant's 
claim, as it does not relate specifically to the appellant.

Service connection was previously denied for seizure disorder 
because the evidence did not establish a seizure disorder in 
service, manifestations of a seizure disorder to a 
compensable degree within one year following service, or a 
nexus between the current diagnosis of a seizure disorder and 
service.  None of the additional evidence listed above 
presents competent evidence of either incurrence of a seizure 
disorder, manifestations of a seizure disorder to a 
compensable degree within one year following service, or 
competent evidence of a nexus between the current diagnosis 
of a seizure disorder and service.  Thus, none of the prior 
evidentiary defects at the time of the November 1983 Board 
decision and the January 1990 rating decision have been cured 
to warrant a reopening of the claim.

It must be noted that in the February 1974 rating decision, 
the RO determined that the appellant's seizure disorder 
existed prior to service.  The appellant failed to appeal 
that decision, and it became final.  In order to have 
attacked that determination, he would have needed to file a 
claim for clear and unmistakable error in that decision and 
shown that he did not suffer from seizures prior to service.  
Once the November 1983 Board decision was made, which denied 
the appellant's claim on the basis that the appellant had 
failed to show that he incurred a seizure disorder either 
during service or within the one year following service, the 
appellant's ability to attack the February 1974 RO decision 
with a clear and unmistakable claim was eliminated.  See 
Brown, 35 F.3d at 1523.  It is clear from the 1983 decision 
that the Board addressed both the prior final decision and 
the merits of the claim.

The Board notes that its November 1983 decision, it denied 
service connection for the claimed seizure disorder because 
there was insufficient evidence of a true seizure disorder 
either during service or within one year of separation from 
service, and of a nexus between the current diagnosis and 
service.  The determination was supported by the inservice 
evidence, the VA examination conducted after service, and the 
provisions of 38 C.F.R. § 4.121 (addressing identification of 
epilepsy).  Since the January 1990 determination, the 
appellant has submitted no competent evidence that would 
establish that there was a true seizure disorder during 
service or within one year of separation from service, nor 
has he brought forth competent evidence of a nexus between 
the post service diagnosis of seizure disorder and service.  
It is clear that the November 1983 Board decision adequately 
explained the deficiencies in the evidentiary record.

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for seizure 
disorder nor whether VA has fulfilled its duty to assist.  
See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the August 1993 
rating decision, which stated, "The additional service 
medical records received are not new and material evidence 
because they do not establish that a seizure disorder was 
incurred in or aggravated by the veteran's military 
service."  In the December 1995 statement of the case, the 
RO provided the provisions of 38 C.F.R. § 3.156, the 
regulation pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Board must address the joint motion for remand that was 
filed by the Office of General Counsel in November 1998.  In 
the joint motion for remand, the parties stated that a remand 
was required pursuant to Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In making such an assertion, the parties cited 
to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), noting 
that, in that decision, the Court held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  By citing such case, the parties imply that both old 
test and the new test for determining whether new and 
material evidence has been submitted apply to the appellant's 
petition to reopen the claim for service connection for 
seizure disorder.  The Board disagrees with the citation to 
this case in that Hodge did not change a law or regulation.  
See Hodge, supra.  Regardless, the Court did not adopt that 
contention in its February 1999 Order.  In Hodge, the Federal 
Circuit overruled the Colvin test and to theoretically 
determine that Colvin is more beneficial to the appellant's 
claim, would be in direct violation of the holding in Hodge.  
Id.

Additionally, it must be noted that the doctrine of doubt is 
not applicable to the appellant's petition to reopen, as that 
doctrine applies only at the merits stage in the adjudication 
of a claim.  Because the Board has not reopened the 
appellant's claim and determined that such claim is well 
grounded, the doctrine of doubt is not for application.


ORDER

The petition to reopen a claim for service connection for a 
seizure disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

